Title: To James Madison from Edmund Randolph, 1 November 1795
From: Randolph, Edmund
To: Madison, James


My dear friendPhiladelphia Novr. 1. 1795.
I have forborne to write to you since my resignation, that you might be able to affirm, that in the ground, which I shall take in my appeal to the people, you have borne no part. For among the objects, which the President and his party have in view, one is to destroy the republican force in the U. S. A conspiracy, more deeply laid and systematically pursued, has not yet occurred; and in every newspaper from New-York and Boston I read hints, bottomed upon that letter. I have no doubt, that the whole scheme will recoil upon their heads. But it has required time to prepare the means. This is now done; and the press is at work. I cannot in the compass of a letter give you details. But every nerve has been strained to combine your name in a business, to which you were the most absolute stranger. I mean the insurrection, and a general revolution of government. I feel happy at my emancipation from an attachment to a man, who has practised upon me the profound hypocricy of Tiberius, and the injustice of an assassin. If he does not repent it, it must be, because he is invulnerable by even the most pointed facts. In the course of this week, I expect to commence my journey. Wearied as I am in contemplating the vexatious subject, I will not dilate upon it; as my pamphlet will shortly reach you. Yrs. mo. sincerely
E. R.
